DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10992367 (“Wu”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison and reasoning:

Instant Application
Patent US 10992367 (Wu)
Claim 2.
An apparatus comprising: 
a transmitter that transmits information indicating a beam switch request, measurement results, or some combination thereof, 
wherein the information indicates a list of beams, and the information is based on a trigger event, the measurement results, or some combination thereof, 







wherein the information comprises a list of beam identifiers corresponding to the list of beams 




and the list of beam identifiers comprises a maximum number of beams configured by signaling.
Claim 1.
An apparatus comprising: 
a transmitter that transmits information indicating a beam switch request, measurement results, or some combination thereof, 
wherein the information indicates a list of beams, and the information is based on a trigger event, the measurement results, or some combination thereof...

Claim 3.
The apparatus of claim 1, wherein the information comprises a list of beam identifiers corresponding to the list of beams.

Claim 5.
The apparatus of claim 3, wherein the list of beam identifiers comprises a maximum number of beams configured by signaling.

Claim 3.
The apparatus of claim 2, wherein the transmitter transmits the information in response to the trigger event, the measurement results, or some combination thereof.

Claim 2.
The apparatus of claim 1, wherein the transmitter transmits the information in response to the trigger event, the measurement results, or some combination thereof.
Claim 4.
The apparatus of claim 2, wherein the information comprises measurement results corresponding to each beam identifier of the list of beam identifiers.

Claim 4.
The apparatus of claim 3, wherein the information comprises measurement results corresponding to each beam identifier of the list of beam identifiers
Claim 5.
The apparatus of claim 2, wherein beam identifiers corresponding to the list of beam identifiers are ordered in a decreasing order based on the measurement results.

Claim 6.
The apparatus of claim 3, wherein beam identifiers corresponding to the list of beam identifiers are ordered in a decreasing order based on the measurement results.
Claim 6.
The apparatus of claim 2, wherein each beam identifier of the list of beam identifiers comprises a beam ID, synchronization signal block, time index indicator, or some combination thereof.

Claim 7.
The apparatus of claim 3, wherein each beam identifier of the list of beam identifiers comprises a beam ID, synchronization signal block, time index indicator, or some combination thereof.
Claim 7.
The apparatus of claim 2, wherein the beam switch request is transmitted by a medium access control control element.

Claim 8.
The apparatus of claim 1, wherein the beam switch request is transmitted by a medium access control control element.
Claim 8.
The apparatus of claim 2, further comprising a processor that starts a timer in response to the transmitter transmitting the information.

Claim 9.
The apparatus of claim 1, further comprising a processor that starts a timer in response to the transmitter transmitting the information
Claim 9.
The apparatus of claim 8, further comprising a receiver, wherein, in response to the receiver receiving a response corresponding to the transmitted information after an expiration time of the timer, the transmitter transmits an indication of beam failure in an uplink resource.

Claim 10.
The apparatus of claim 9, further comprising a receiver, wherein, in response to the receiver receiving a response corresponding to the transmitted information after an expiration time of the timer, the transmitter transmits an indication of beam failure in an uplink resource.
Claim 10.
The apparatus of claim 9, wherein the uplink resource is configured by signaling.

Claim 11.
The apparatus of claim 10, wherein the uplink resource is configured by signaling.

Claim 11.
The apparatus of claim 2, further comprising a processor that, in response to transmitting the information, monitors for a response corresponding to the transmitted information during a time window. 
Claim 1.
An apparatus comprising: a transmitter that transmits information indicating a beam switch request, measurement results, or some combination thereof, wherein the information indicates a list of beams, and the information is based on a trigger event, the measurement results, or some combination thereof, and a processor that, in response to transmitting the information, monitors for a response corresponding to the transmitted information during a time window, wherein the response is a beam switch response.
Claim 12.
The apparatus of claim 11, wherein the time window is configured by signaling.
Claim 13.
The apparatus of claim 1, wherein the time window is configured by signaling.
Claim 13.
The apparatus of claim 11, wherein, in response to not receiving the response during the time window, the transmitter retransmits the information.

Claim 14.
The apparatus of claim 1, wherein, in response to not receiving the response during the time window, the transmitter retransmits the information.
Claim 14.
The apparatus of claim 2, further comprising a receiver that receives a response corresponding to the transmitted information, wherein the response indicates a beam identifier selected from a list of beam identifiers, and the beam identifier corresponds to a beam of the list of beams.

Claim 15.
The apparatus of claim 1, further comprising a receiver that receives a response corresponding to the transmitted information, wherein the response indicates a beam identifier selected from a list of beam identifiers, and the beam identifier corresponds to a beam of the list of beams.
Claim 15.
The apparatus of claim 14, wherein the beam identifier comprises a beam ID, synchronization signal block, time index indicator, beam index, or some combination thereof in the beam switch request.

Claim 16.
The apparatus of claim 15, wherein the beam identifier comprises a beam ID, synchronization signal block, time index indicator, beam index, or some combination thereof in the beam switch request.
Claim 16.
The apparatus of claim 2, wherein a response is transmitted by downlink control information or a medium access control control element.
Claim 17.
The apparatus of claim 1, wherein a response is transmitted by downlink control information or a medium access control control element.
Claim 17.
A method comprising operations that are functionally similar to those performed by the apparatus of claim 2. 

Claim 1, 3, and 5.
The reasoning used for double patenting rejection of Claim 2 of the Instant Application over claims 1, 3 and 5 of the Patent applies in rejection of claim 17.
Claim 18.
An apparatus comprising: a receiver that receives information indicating a beam switch request, measurement results, or some combination thereof, 
wherein the information indicates a list of beams, and the information is based on a trigger event, the measurement results, or some combination thereof, 
wherein the information comprises a list of beam identifiers corresponding to the list of beams and the list of beam identifiers comprises a maximum number of beams configured by signaling.  



Claim 18.
An apparatus comprising: a receiver that receives information indicating a beam switch request, measurement results, or some combination thereof, 
wherein the information indicates a list of beams, and the information is based on a trigger event, the measurement results, or some combination thereof...
and a transmitter that transmits a response corresponding to the received information, wherein the response is a beam switch response and indicates a beam selected from the list of beams and, in response to a remote unit not receiving the response in a predetermined time window, the receiver receives a retransmission of the information.  

Claim 19.
The apparatus of claim 18, wherein the receiver receives the information in response to the trigger event, the measurement results, or some combination thereof.
Claim 18 of Patent claims an apparatus comprising a receiver that receives information that is functionally similar to the information transmitted by the apparatus of claim 1. 
The limitations of claim 19 of the Instant Application are similar to claim 3 of Patent, which is dependent on claim 1, which claims an apparatus that transmits the type of information that is received by the apparatus of claim 18.
Since it would have been obvious to one of ordinary skill in the art at the time of the filing date that a receiver would receive the type information that is transmitted (i.e., the information is transmitted to a receiver), the double patenting rejection of Claim 19 of the Instant Application may be over Claim 1 of Patent, for the purpose of applying the information that is transmitted by the apparatus in claim 3 of the Patent (i.e., The apparatus of claim 1, wherein the transmitter transmits the information in response to the trigger event, the measurement results, or some combination thereof.)
Claim 20.
The apparatus of claim 18, wherein the information comprises measurement results corresponding to each beam identifier of the list of beam identifiers.  

Claim 4.
The apparatus of claim 3, wherein the information comprises measurement results corresponding to each beam identifier of the list of beam identifiers.
Claim 21. 
The apparatus of claim 18, further comprising a transmitter that transmits a response corresponding to the transmitted information, wherein the response indicates a beam selected from the at least one beam.
Claim 18.
...a transmitter that transmits a response corresponding to the received information, wherein the response is a beam switch response and indicates a beam selected from the list of beams ...





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 6, 14-20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al, U.S. Patent Application Publication No. 20190104549 A1 (hereinafter Deng) in view of Deenoo et al, U.S. Patent Application Publication No. 20160337916 A1 (hereinafter Deenoo).

Regarding Claim 2, Deng discloses an apparatus (e.g. FIG. 1B: wireless transmit/receive unit (WTRU)) comprising: 
a transmitter (e.g., FIG. 1B: transceiver 120) that transmits information indicating a beam switch request, measurement results, or some combination thereof (e.g., ¶ [0154] [0187], mWTRU may report the detected transmit beam identity, associated receive beam index, and beam pair quality metric (i.e., after gathering information, as described in, e.g., ¶ [0148] [0153]), to the network; ¶ [0185] [0216], mWTRU may send a beam switch request to a SCmB), wherein the information indicates a list of beams (e.g., ¶ [0185], beam switching request may comprise of, but is not limited to recommended new beam pair indexes), and the information is based on a trigger event, the measurement results, or some combination thereof (e.g., ¶ [0216], mWTRU may transmit an explicit beam switch request to the SCmB when one or more beam switch criteria is satisfied);
wherein the information comprises a list of beam identifiers corresponding to the list of beams (e.g., ¶ [0154] [0187], mWTRU may report the detected transmit beam identity and associated receive beam index).
Deng discloses reporting the detected transmit beam identity, associated receive beam index, beam pair quality metric and recommended beam pair indexes (e.g., ¶ [0154] [0185] [0187]), but does not expressly disclose that the list of beam identifiers comprises a maximum number of beams configured by signaling.
 However, Deenoo discloses the list of beam identifiers comprises a maximum number of beams configured by signaling (e.g., ¶ [0183], The network (MeNB/SeNB) may signal a new L2 filtering or measurement quantity configuration. The WTRU may apply the L2 filtering configuration provided by the network while reporting the measurement results. Such filtering configuration may include at least one of… max number of transmit beams to be reported… max number of receive beams and/or max number of transmit beams within each WTRU receive beams).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of measurement results sent in uplink, as disclosed by Deng, with the disclosure of using configuration of the maximum number of measurement results to report, as disclosed by Deenoo. The motivation to combine would have been to limit the amount of uplink feedback during measurements.

Regarding Claim 3, Deng in view of Deenoo discloses all the limitations of the apparatus of claim 2.
Deng in view of Deenoo discloses wherein the transmitter transmits the information in response to the trigger event, the measurement results, or some combination thereof (Deng: e.g., ¶ [0216], mWTRU may transmit an explicit beam switch request to the SCmB when one or more beam switch criteria is satisfied).

Regarding Claim 4, Deng in view of Deenoo discloses all the limitations of the apparatus of claim 2.
Deng in view of Deenoo discloses wherein the information comprises measurement results corresponding to each beam identifier of the list of beam identifiers (Deng: e.g., ¶ [0154] [0187], mWTRU may report the detected transmit beam identity and associated receive beam index, as well as beam pair quality metric and recommended beam pair indexes).

Regarding Claim 6, Deng in view of Deenoo discloses all the limitations of the apparatus of claim 2.
Deng in view of Deenoo discloses wherein each beam identifier of the list of beam identifiers comprises a beam ID, synchronization signal block, time index indicator, or some combination thereof (Deenoo: e.g., ¶ [0154] [0187], mWTRU may report the detected transmit beam identity and associated receive beam index (i.e., beam identities)).

Regarding Claim 14, Deng in view of Deenoo discloses all the limitations of the apparatus of claim 2.
Deng in view of Deenoo discloses further comprising a receiver that receives a response corresponding to the transmitted information, wherein the response indicates a beam identifier selected from a list of beam identifiers, and the beam identifier corresponds to a beam of the list of beams (Deng: e.g., ¶ [0216], beam switch acknowledgment message from SCmB may carry… one or more of the following: (1) the index of the preferred beam pair in the table of the last transmitted beam measurement report; (2) the transmit beam ID corresponding to the SCmB; and/or (3) the receive beam ID corresponding to the mWTRU).

Regarding Claim 15, Deng in view of Deenoo  discloses all the limitations of the apparatus of claim 14.
Deng in view of Deenoo discloses wherein the beam identifier comprises a beam ID, synchronization signal block, time index indicator, beam index, or some combination thereof in the beam switch request (Deng: e.g., ¶ [0216], beam switch acknowledgment message from SCmB may carry… one or more of the following: (1) the index of the preferred beam pair in the table of the last transmitted beam measurement report; (2) the transmit beam ID corresponding to the SCmB; and/or (3) the receive beam ID corresponding to the mWTRU).

Regarding Claim 16, Deng in view of Deenoo discloses all the limitations of the apparatus of claim 2.
Deng in view of Deenoo discloses wherein a response is transmitted by downlink control information or a medium access control element (Deng: e.g., ¶ [0302], mWTRU may decode a downlink control channel using RA-RNTI or C-RNTI to receive RA response scheduling information).

Regarding Claim 17, the claim is directed to a method comprising operations that are functionally similar to those performed by the apparatus of claim 2.  Therefore, the reasoning used to examine claim 2 shall be applied to claim 18.

Regarding Claim 18, Deng in view of Deenoo discloses an apparatus (Deng: e.g., FIG. 2: small cell millimeter wave (mmW) evolved node B (eNB) (SCmB)) comprising: a receiver that receives information (Deng: e.g., ¶ [0154] [0185] [0187] [0216], SCmB receives information from mWTRU) indicating functional limitations that are similar to those transmitted by the apparatus of claim 2.  Since it would have been obvious to one of ordinary skill in the art at the time of the filing date that a receiver is intended to receive transmitted information (i.e., the information is transmitted to a receiver), the reasoning used to examine the limitations of the transmitted elements shall be applied to the received elements in claim 18.

Regarding Claim 19, Deng in view of Deenoo discloses all the limitations of the apparatus of claim 18.
Deng in view of Deenoo discloses wherein the receiver receives the information in response to the trigger event, the measurement results, or some combination thereof (Deng: e.g., ¶ [0216], mWTRU may transmit an explicit beam switch request to the SCmB when one or more beam switch criteria is satisfied).

Regarding Claim 20, Deng in view of Deenoo discloses all the limitations of the apparatus of claim 18.
Deng in view of Deenoo discloses wherein the information comprises measurement results corresponding to each beam identifier of the list of beam identifiers (Deng: e.g., ¶ [0154] [0187], mWTRU may report the detected transmit beam identity and associated receive beam index, as well as beam pair quality metric and recommended beam pair indexes).

Regarding Claim 21, Deng in view of Deenoo discloses all the limitations of the apparatus of claim 18.
Deng in view of Deenoo discloses further comprising a transmitter that transmits a response corresponding to the transmitted information, wherein the response indicates a beam selected from the at least one beam (Deng: e.g., ¶ [0216], beam switch acknowledgment message from SCmB may carry… one or more of the following: (1) the index of the preferred beam pair in the table of the last transmitted beam measurement report; (2) the transmit beam ID corresponding to the SCmB; and/or (3) the receive beam ID corresponding to the mWTRU).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Deenoo in further view of Jayawardene et al, U.S. Patent Application Publication No. 20190182093 A1 (hereinafter Jayawardene).

Regarding Claim 5, Deng in view of Deenoo discloses all the limitations of the apparatus of claim 2.
Deng in view of Deenoo discloses reporting the detected transmit beam identity, associated receive beam index, beam pair quality metric and recommended new beam pair indexes (Deng: e.g., ¶ [0154] [0185] [0187]), but does not expressly disclose that  the respective beam identifiers corresponding to an order based on the measurement results.
 However, Jayawardene discloses wherein beam identifiers corresponding to the list of beam identifiers are ordered in a decreasing order based on the measurement results (e.g., ¶ [0101], Beam selection and utilization time period 1202 includes beam prioritization interval 1204 in which the first wireless communications device (i.e., base station (¶ [0011])) transmits pilot signals on a plurality of beams, the second wireless communications device (i.e., user terminal (¶ [0011])) receives and measures the signals, generates a transmit beam priority list 1205, with beam 2 having the highest priority and beam 3 being ranked to have the lowest priority and transmits prioritized list to first device).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of measurement results sent in uplink, as disclosed by Deng in view pf Deenoo, with the disclosure of the measurement results being prioritized, as disclosed by Jayawardene. The motivation to combine would have been to recommend beams of higher quality.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Deenoo in further view of Nam et al, U.S. Patent Application Publication No. 20190116012 A1 (hereinafter Nam).

Regarding Claim 7, Deng in view of Deenoo discloses all the limitations of the apparatus of claim 2.
Deng in view of Deenoo discloses MAC CE element to report the implicit beam switch (Deng: e.g., ¶ [0216]), but does not expressly disclose whether an explicit beam switch request also uses a MAC element.
However, Nam discloses wherein the beam switch request is transmitted by a medium access control element (e.g., ¶ [0091], UE 120 may send a beam switch request to BS 110 (e.g., MAC-CE)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of beam switch request sent in uplink, as disclosed by Deng in view of Deenoo, with the disclosure of the beam switch request being sent at MAC layer, as disclosed by Nam. The motivation to combine would have been to use standard-based link layer protocol for communication.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Deenoo in further view of Islam et al, U.S. Patent Application Publication No. 20170318541 A1 (hereinafter Islam), in further view of You et al, U.S. Patent Application Publication No. 20200022126 A1 (hereinafter You).

Regarding Claim 8, Deng in view of Deenoo discloses all the limitations of the apparatus of claim 2.
Deng in view of Deenoo discloses (Deng: e.g. ¶ [0220] [0222] [0224] [0272] [0305]) the WTRU performing random access (RA) procedure and monitoring a RA response within a time window, the duration of which is provided in the configured resource set provided by network, i.e., SCmB (Deng: e.g., ¶ [0224]).  
Deng in view of Deenoo does not expressly disclose that the information, such as beam change request or beam measurement report, as recited in claim 1, can be sent via RA procedure, and thus the RA response within the described time window may be for the beam change request.
Islam discloses (e.g., ¶ [0050]) that a beam change request response sent from a base station may be through RACH channel (i.e., a random access response).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a user terminal sending beam switch request to network and await a response, as well as initiate a random access procedure, as disclosed by Deng in view of Deenoo, with the disclosure of a beam switch request being sent as part of a random access procedure, as disclosed by Islam. The motivation to combine would have been to use available resources to perform beam switch request procedure.
Deng in view of Islam disclose the WTRU monitoring the downlink channel for a random access response for a time window period, and that WTRU can send beam switch request tor measurement report, but does not expressly disclose that the WTRU starts the timer to begin a window to await a network response.
You discloses further comprising a processor that starts a timer in response to the transmitter transmitting the information (e.g., ¶ [0210], the terminal device starts the first timer in a time unit in which a beam status (measurement) report is transmitted).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a user terminal sending beam switch request to network as part of random access procedure and await a response for a configured time window, as disclosed by Deng in view of Islam, with the disclosure of the user terminal starting a timer when transmitting information, as disclosed by You. The motivation to combine would have been to use available resources to provide required uplink information.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Deenoo, in further view of Islam, in further view of You, in further view of Deenoo et al, U.S. Patent Application Publication No. 20200374960 A1 (hereinafter Deenoo60).

Regarding Claim 9, Deng in view of Deenoo, in further view of Islam, in further view of You discloses all the limitations of the apparatus of claim 8.
Deenoo, in further view of Islam, in further view of You discloses (You: e.g., ¶ [0144] [0183]) that expiry or stopping of the first timer is understood as failure of the at least one uplink beam, but does not expressly disclose that the user terminal sends indication of beam failure when it determines such.
Deenoo60 discloses  further comprising a receiver, wherein, in response to the receiver receiving a response corresponding to the transmitted information after an expiration time of the timer, the transmitter transmits an indication of beam failure in an uplink resource (e.g., ¶ [0217] The WTRU can determine radio link failure and sends message indicating beam failure, after beam timer expiry).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a user terminal detecting beam failure if a response is not received within a timer window, as disclosed by Deenoo, in further view of Islam, in further view of You, with the disclosure of the user terminal sending RLF indication when it detects beam failure, as disclosed by Deenoo60. The motivation to combine would have been to use available resources to provide required uplink information.

Regarding Claim 10, Deenoo, in further view of Islam, in further view of You, in further view of Deenoo60 discloses all the limitations of the apparatus of claim 9.
Deenoo, in further view of Islam, in further view of You, in further view of Deenoo60 discloses wherein the uplink resource is configured by signaling (Deng: e.g., ¶ [0222][0224] [0272], RA resource set based on a downlink control beam signaled from SCmB).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Deenoo, in further view of Guo et al, U.S. Patent Application Publication No. 20180302889 A1 (hereinafter Guo).

Regarding Claim 11, Deng in view of Guo discloses all the limitations of the apparatus of claim 2.
Deng discloses a beam switch request to a SCmB)  (e.g., ¶ [0185] [0216]) and the WTRU performing random access (RA) procedure and monitoring a RA response within a time window (e.g. ¶ [0220] [0222] [0224] [0272] [0305]), the duration of which is provided in the configured resource set provided by network, i.e., SCmB (e.g., ¶ [0224]).  
Deng in view of Deenoo does not expressly disclose further comprising a processor that, in response to transmitting the information, monitors for a response corresponding to the transmitted information during a time window.
Guo discloses further comprising a processor that, in response to transmitting the information, monitors for a response corresponding to the transmitted information during a time window (e.g., FIG. 13A, ¶ [0136], after the UE sends a beam recovery request beam recovery request may be beam switch request (e.g., ¶ [0137] [0148], received beam recovery response, e.g., switching the beam to a indicated new beam), the UE begins to monitor the beam recovery response from the NW [and whether it receives] any beam recovery response within the configured time window).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a user terminal sending beam switch request to network and await a response, as well as initiate a random access procedure where the terminal awaits a response within a time window, as disclosed by Deng in view of Deenoo, with the disclosure of a beam switch response that may be received within a configured time window, as disclosed by Islam. The motivation to combine would have been to use available resources to await a response for a beam switch request.

Regarding Claim 12, Deng in view of Deenoo in further view of Guo discloses all the limitations of the apparatus of claim 11.
Deng in view of Deenoo in further view of Guo discloses wherein the time window is configured by signaling (Guo: e.g., ¶ [0128], The UE can be requested to monitor and receive beam recovery response within the configured time window after sending a beam recovery request. It can be signaled through system information, high layer signaling (e.g., RRC), MAC-CE or L1 signaling).

Regarding Claim 13, Deng in view of Deenoo in further view of Guo discloses all the limitations of the apparatus of claim 12.
Deng in view of Deenoo in further view of Guo discloses wherein, in response to not receiving the response during the time window, the transmitter retransmits the information (Guo: e.g., FIG. 13A; ¶ [0233], After sending beam recovery request message in a first UL channel, the UE monitors beam recovery response from the NW during a first time window. If there is no beam recovery response, the UE can re-send the beam recovery request message in a first UL channel in step 1430 (FIG. 13A)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471